Title: To George Washington from Tobias Lear, 23 March 1796
From: Lear, Tobias
To: Washington, George


          
            My dear Sir,
            Washington [D.C.] March 23d 1796
          
          All I can do at this time is to acknowledge the receipt of your respected favor of the 21st instant, with its enclosures. The situation of Mrs Lear is such at present as to occupy my mind & my attention. To the within letter I refer for particulars, and trust to your goodness to excuse the brevity of this; assuring that I shall take the first moment in my power to attend to the matters mentioned in your two last favors, and give you a particular detail respecting them. With sentiments of the purest respect & most sincere attachment, I am, my dear Sir, Your affectionate friend & servant
          
            Tobias Lear.
          
        